STONE, C. J.
Under any phase of the testimony in this case, the Moses Brothers owe $3,950 of the purchase money of the property sought to be condemned in this *445suit, with interest from 21st day of March, 1879. That money was due and owing to Miss Lucy B. Micou, complainant’s intestate. The so called payment was in fact no payment, as has been determined by the decree and judgment of this court in a suit at her instance against the Moses Brothers. For this unpaid purchase money there is a lien in the nature of a vendor’s lien on said property, and the complainant is entitled to the relief prayed for. — Carver v. Eads, 65 Ala. 190; Woodall v. Kelly & Co., 85 Ala. 368.
The decree of the chancellor is reversed, and a decree here rendered, declaring such lien on the property for .said unpaid purchase money.
It is referred to the register to ascertain and report to the chancery court the unpaid balance of said purchase money, with interest to the coming in of the report. All other questions are reserved for decision by the chancellor .
Reversed, rendered and remanded.